UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6989



ROBERT JERRY SMITH, JR.,

                                             Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of South Carolina
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-00-2983-9-10)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Jerry Smith, Jr., Appellant Pro Se. Charles Molony Condon,
Attorney General, William Edgar Salter, III, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Jerry Smith, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional” right.     28 U.S.C. § 2253(c) (2000).      As to claims

dismissed by a district court solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).              We have

reviewed the record and conclude for the reasons stated by the

district court that Smith has not satisfied either standard.            See

Smith   v.   Catoe,   No.   CA-00-2983-9-10   (D.S.C.   May   29,    2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3